294 U.S. 714
55 S. Ct. 513
Georgia M. SPRUILL, petitioner,v.Howard E. CRAWFORD.*
No. 669.
Supreme Court of the United States
February 11, 1935

1
Georgia M. Spruill, pro se.


2
On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia.


3
For opinion beow, see 64 Ohio App. D. C. 118, 75 F.(2d) 522.


4
The motion for leave to proceed further herein forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted finds no ground upon which writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 294 U.S. 733, 55 S. Ct. 548, 79 L. Ed.